East Shore Distributors, Inc. 8335 Sunset Blvd., Suite #238 West Hollywood, CA 90069 May 9, 2014 Via EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention : John Reynolds, Assistant Director RE: East Shore Distributors, Inc. Form PRE 14C Filed March 14, 2014 File No. 001-35757 Dear Mr. Reynolds: Please find below responses to the letter, dated March 24, 2014, from Mr. James Lopez regarding certain comments raised by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) with respect to the Information Statement on Form PRE 14C (the “Information Statement”) filed by East Shore Distributors, Inc. (the “Company”) with the Commission. For your convenience, the Staff’s comments are included in this letter and are followed by the applicable response. We note you are seeking to increase your authorized common stock from 100,000,000 shares to 500,000,000 shares. Please revise to provide the information required by Item 11 of Schedule 14A. For instance, it is unclear why you are proposing the increased authorization and what effect it will have on existing security holders. In addition, please clearly state whether the company has any current plans for issuance of the additional shares. Response: The Company has amended the Information Statement to incorporate the information required by Item 11 of Schedule 14A. Division of Corporation Finance U.S. Securities and Exchange Commission May 9, 2014 Page 2 In connection with responding to the Staff’s comments, the Company acknowledges that: •
